09/01/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0609


                                          DA 20-0609


ARIANE WITTMAN and JEREMY TAYLEN,                                            SEP 0 1 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana
                Plaintiffs and Appellants,

         v.                                                           ORDER

CITY OF BILLINGS,

                Defendant and Appellee.


         Pursuant to our Order of July 28, 2021, this cause was classified for oral argument
on Friday, September 10, 2021, at 9:30 a.m. at the Holiday Inn Missoula Downtown,
Missoula, Montana. Due to unforeseen circumstances regarding the COVID-19 virus, the
venue for the oral argument has been changed.
         IT IS ORDERED that the oral argument will be conducted entirely by visual and
audio communication devices on Zoom. All counsel, as well as every member of the Court,
will appear via Zoom. Argument will begin at 9:30 a.m. with an introduction to the
argument at 9:00 a.m. The argument will be live-streamed and can be accessed through
the Court's website at http://stream.vision.net/MT-JUD/ as well as through the State Bar
of Montana website.
         The Clerk is directed to provide a copy hereof to all counsel of record, to Dean Paul
Kirgis, Alexander Blewett III School of Law, University of Montana, to John Mudd,
Executive Director, State Bar of Montana, and to the Honorable Michael G. Moses, District
Judge.
         DATED this 1 —day of September, 2021.
                                                   For the Court,




                                                                 Chief Justice